Beasley, Judge,
dissenting.
Plaintiff’s claim is that it was negligent to leave the washer in her leg when the surgeon took the screw out. It is undisputed that screw and washer constituted a fixation device. Plaintiffs position is that the washer should also have been removed at the same time because it was no longer functioning as a fixation device, when the screw was removed, and it was no longer needed for that or any other purpose; it ceased performing a beneficial purpose in her leg and instead was detrimental. She had it surgically removed. Defendant agrees with all except the allegation that due care required the washer’s removal.
Since there is no dispute that the object introduced into plaintiff’s leg ceased functioning as part of a fixation device at the time the negligent act is alleged to have occurred, it became a “foreign object” as that term is contemplated in the law, and OCGA § 9-3-72 applies.
The medical opinion of the patient’s expert that the washer was a fixation device even after removal of the screw does not squeeze into the exception to the “Foreign objects left in the body” provision of the Code, as the very foundation gist of her claim is that it became a foreign object, legally speaking; without proving that it was such and that care meeting medical standards required its removal, she could not prevail. The defense that it was not a “foreign object” in the sense that it indisputedly had to be removed, such as in Ringewald v. Crawford W. Long Mem. Hosp., 258 Ga. 302 (368 SE2d 490) (1988), does not extract the claim from OCGA § 9-3-72. That is, it is a claim falling within that Code section despite the fact that the primary issue is whether it was negligent to leave the object in. That issue does not change the nature of the object. The term “foreign object” does not have a legislated definition and thus, under the rules of construction, must be given its common meaning. Curlee v. Mock Enterprises, 173 Ga. App. 594, 600 (4) (327 SE2d 736) (1985). See Collins v. Intl. Indem. Co., 256 Ga. 493, 495 (349 SE2d 697) (1986), for an application of the rule.
Action against the doctor who left it must be filed within one year of the time the patient discovered its presence when the claim is that due medical care required its absence. This follows from the rationale employed in Balbey v. Banks, 245 Ga. 162 (264 SE2d 4) (1980), Ringewald, supra, and Ivey v. Scoggins, 163 Ga. App. 741 (2) (295 SE2d 164) (1982). Balbey makes the distinction between hidden objects in the body, such as the glass in Banks’ hand the doctor was *591unaware of, which are governed by the two-year statute, and objects placed in the body by the doctor with knowledge, which are governed by the one-year statute. In Widdon’s case, as in Ringewald, the object at first served a valid medical purpose in the patient’s body, but when it ceased performing such, it became a foreign object subject to suit revolving around whether it was negligent to leave it in.
Decided February 7, 1990
Rehearing denied February 21, 1990
Taylor & Harp, J. Sherrod Taylor, Jefferson C. Callier, for appellant.
Jones, Cork & Miller, Thomas C. Alexander, Brandon A. Oren, for appellee.
Plaintiff discovered the washer had been left in her leg not later than the date of its removal on July 8, 1987. The action filed December 1, 1988, was beyond the time provided by law. OCGA § 9-3-72. The fact that the one-year limit expired before the otherwise applicable two-year limit of OCGA § 9-3-71 does not change the result. Ringewald, supra.
I am authorized to state that Presiding Judge Deen and Presiding Judge Banke join in this dissent.